Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the photonic crystal slab, which is a part of the claimed “light guide unit…to constrain angular spreading…” in claims 1 and 14 and dependents thereof must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) Illumination source…operable to emit…

2) Imaging detector operable to measure…

3) Light guide unit having a first end…and a second end…and defining an angular acceptance range and configured to constrain…as in claims 1 and 14, and dependents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	1) A light emitting diode, laser, and equivalents thereof.

2) CCD or CMOS imager, and equivalents thereof.

3) A plurality of light guides, such as fiber optic cables, and a photonic crystal slab extending across the first and second ends, and equivalents thereof.  Examiner notes pars. [0084,0125,0144] as relevant portions of the specification as seen through US 2020/0049626.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claim(s) 1-5, 10-12, 14-17, and 22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozdy (US 2006/0093254) in view of Lu et al. (USPN 8,344,333), hereafter Lu, and in view of Weisbuch et al. (US 2008/0056950), hereafter Weisbuch.
Mozdy discloses a single-fiber launch and receive system for biosensing applications (abstract).  With regards to claims 1 and 14, Mozdy discloses a sample processing device 400 (microplate as a microfluidic chip, as in cl. 11) comprising at least one reaction chamber 402 configured to receive a sample/fluorescent compound as recited therein, an illumination source 108 optically coupled and configured as claimed, an imaging detector 120 operable as claimed, a light guide unit generally viewed at 102/302 and extending with optical communication to and from the microplate and excitation/detection optics, and having a first end optically coupled (see figs. 3-5 with respect to the  fiber 104/304 and optically coupled to the area of items 106/306) to at least one reaction chamber 402 and a second end optically coupled (see figs. 3-5 in the area of the opposing end at output coupler 114/314 to the first end and optically communicated to detector 406), wherein the light guide unit defines an angular light 
With regards to claims 1 and 14, Mozdy does not specifically disclose that the light guide unit includes an optical filter located between the at least one reaction 
With regards to claims 1 and 14, Mozdy discloses a common launch (i.e. excitation) and receive (i.e. emission) optical fiber system and does not provide an illumination source functionally for propagating excitation light to the sample processing device along a light propagation path that is external to the light guide unit.
Examiner further noes that the above-discussed amended recitation is being treated as a capability to the elements within the device, wherein the recitation itself is drawn to a process recitation not afforded patentable weight in a device claim as such process does not need to explicitly carried out.
Lu discloses an instrument for optical investigation of a sensor chip in which the collection optics includes at least one emission filter for passing light at a selected emission wavelength (lines 20-39, col. 5, for example).
It would have been obvious to one of ordinary skill in the art to include an optical filter configured as claimed such as taught by Lu in order to provide for the desired emission filtering and wavelength selection such that the reaction chambers can be more particularly assessed based on the desired biochemical reaction or aspect thereof at the biosensor in each chamber.  
Weisbuch discloses a device for the detection of fluorescence emitted by chromophore elements in the wells of a multiwell plate (abstract).  Weisbuch discloses that the system includes a light source for emitting excitation to the wells 12 along a light propagation path that is external to the bundles 26/28 of optical fibers (light guide 
It would have been obvious to one of ordinary skill in the art to modify Mozdy to provide a separate light guide unit for receiving emissions from the wells from that of the excitation path and thus providing a light source for propagating excitation light to the sample processing device along a light propagation path that is external to the light guide unit such as taught by Weisbuch in order to provide an obvious alternative arrangement for the optical reception of emissions from the wells in a fluorescence assay, wherein Mozdy is likewise concerned with receiving fluorescence emissions from microplate well bottoms and such an arrangement would have a reasonable expectation of success therein, and wherein a provided excitation light beam that is external to the emission-receiving optical fibers further allows for avoiding potential optical interferences coming from the interrogation excitation source itself.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozdy in view of Lu and Weisbuch as applied to claims 1-5, 10-12, 14-17, and 22,  above, and further in view of Fulghum, Jr, et al. (US 2003/0231309), hereafter Fulghum.
Mozdy/Lu does not specifically disclose that the fiber optic cables have a numerical aperture as recited therein.
Fulghum discloses a spectroscopic system. Fulghum discloses optical investigation of particular surfaces, including for biological assays.  Fulghum discloses utilizing a plurality of optical fibers for delivering light to the sample and discloses that the numerical aperture of the fibers is from 0.22 to 0.40, which provides a numerical 
It would have been obvious to one of ordinary skill in the art to include optical fibers having a numerical aperture from 0.22 to 0.40 that provide a numerical aperture that is defined to allow light to enter the optical fibers only form an angle of less than about 20 degrees to that of Mozdy/Lu in order to provide optical fibers of suitable numerical aperture sizing for particularly confining the light to the fiber optic cables in Mozdy and have a reasonable expectation of success therein in such optical interrogation and reception of emissions for detection thereof in a similar optical fiber system for investigating biological samples.


Claims 7-9, 13, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozdy in view of Lu and Weisbuch as applied to claims 1-5, 10-12, 14-17, and 22,  above, and further in view of Fehr et al. (US 2012/0021525), hereafter Fehr.
Mozdy/Lu does not specifically disclose that the optical filter comprises a Bragg filter embedded in each fiber-optic cable and the optical filter comprises multiple layers of optical coatings, as recited in claims 7, 8, 19, and 20.  Mozdy/Lu does not specifically disclose that the light guide unit comprises a photonic crystal that extends from the first 
Fehr discloses an optical collection and detection system (abstract).  Ferh discloses that the waveguide of the light guide unit includes in-line Bragg filter to screen out the excitation light (par. [0110]).  Fehr further discloses that an optical filter of the optics collection and detection system comprises multiple layers of optical coatings over the photodetectors for improved spectral selection and rejection (pars. [0125,0126], figures, for example).  Fehr further discloses an optical train 37, that provides a photonic crystal, and extends from the first end to the second end for optically communicating the reaction cell 32 and the detector 35, wherein the optical train includes dielectric posts 49 which provide lateral confinement of excitation light from the laser to the illuminating waveguide, a photonic band gap (PBG) 51, and attenuators 47 for preventing cross-talk (pars. [0086,0102-0106], fig. 3, for example). Fehr further discloses that the first end of the light guide unit is detachably attached to the reaction chamber 32 by way of waveguide 39 for illuminating the reaction chamber, and wherein such detachable attachment is given by the ability of said waveguide to be removed given a sufficient applied force (pars. [0086,0093,0096], figs. 1&2, for example).
It would have been obvious to one of ordinary skill in the art to include an embedded Bragg filter with each of the fiber optic cables for excitation as in Mozdy such as taught by Fehr in order to provide for in-line filtering and screening of the excitation light that is interrogating the reaction chambers.  Further, it would have been obvious to one of ordinary skill in the art to provide an optical filter comprising multiple layers of optical coatings such as taught by Fehr in order to provide for improving spectral 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot in view of the new grounds of rejection applied in view of the amendments to the claims.
As discussed above, claims 1-5, 10-12, 14-17, and 22 are herein rejected under 35 USC 103 as being unpatenable over Mozdy in view of Lu and in view of the newly-added prior art of Weisbuch.
Mozdy discloses a common launch (i.e. excitation) and receive (i.e. emission) optical fiber system and does not provide an illumination source functionally for propagating excitation light to the sample processing device along a light propagation path that is external to the light guide unit.
However, Weisbuch discloses a light guide unit optically coupled to the at least one reaction chamber and a second end optically coupled to the imaging detector and a light source for providing excitation light to propagate from the illumination source to the sample processing device that is external to the light guide unit (see par. [0055]), wherein the modification of such an arrangement which utilizes a separate light guide unit for receiving the fluorescence emissions from the wells is an obvious modification recognized by one of ordinary skill in the art that would have a reasonable expectation of success in the device of Mozdy who likes discloses receiving fluorescence emissions from the wells in the optical assays carried out (see par. [0028], for example), and wherein a provided excitation light beam that is external to the emission-receiving optical fibers further allows for avoiding potential optical interferences coming from the interrogation excitation source itself.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798